MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                           Feb 09 2016, 7:59 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
John T. Wilson                                            Gregory F. Zoeller
Anderson, Indiana                                         Attorney General of Indiana

                                                          Paula J. Beller
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

B.A.T.,                                                   February 9, 2016
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          33A04-1506-JV-684
        v.                                                Appeal from the Henry Circuit
                                                          Court
State of Indiana,                                         The Honorable Mary G. Willis,
Appellee-Plaintiff                                        Judge
                                                          Trial Court Cause No.
                                                          33C01-1406-JD-37



Altice, Judge.


                                          Case Summary




Court of Appeals of Indiana | Memorandum Decision 33A04-1506-JV-684 | February 9, 2016            Page 1 of 9
[1]   B.A.T. appeals from the juvenile court’s decision to modify his placement to the

      Department of Correction (DOC). B.A.T. argues that his commitment to the

      DOC was not the least restrictive and most appropriate placement.


[2]   We affirm.


                                       Facts & Procedural History


[3]   On June 26, 2014, B.A.T., who was fourteen years old, went into a rage at his

      grandmother’s house. B.A.T. “turned his room upside down,” yelled and

      cursed at his grandmother, grabbed a knife from the pantry, and stated that he

      would kill himself and everyone else in the house. Transcript at 7. B.A.T. then

      threw the knife down and ran out. His grandmother, who was his guardian,

      called the police. When they arrived, she told them that she feared B.A.T. and

      that she was unwilling to take custody of him. Over the previous month,

      B.A.T. also had had multiple encounters with police related to alcohol use,

      threatening others, and damaging property. B.A.T. was eventually

      apprehended and placed at the Delaware County Juvenile Detention Center.


[4]   On July 10, 2014, the State filed a delinquency petition. The State made the

      following allegations: Count I, intimidation, a Class C felony if committed by

      an adult; Counts II and V, habitual disobedience of a parent; and Counts III

      and IV, illegal consumption, Class C misdemeanors if committed by an adult.

      The following day, the State filed an amended delinquency petition, adding

      Count VI, theft, a Class D felony if committed by an adult; and Count VII,

      possession of alcohol by a minor, a Class C misdemeanor if committed by an

      Court of Appeals of Indiana | Memorandum Decision 33A04-1506-JV-684 | February 9, 2016   Page 2 of 9
      adult. At an initial hearing on July 11, 2014, B.A.T. entered an admission to

      Count VI, which was based on his actions in assisting another person in stealing

      a bottle of tequila from a store. In exchange for his admission, the State

      dismissed all remaining allegations. The court ordered B.A.T. to undergo a full

      diagnostic evaluation at the Logansport Juvenile Correctional Facility after

      which he would be returned to emergency shelter care at the Youth

      Opportunity Center (YOC) pending the dispositional hearing.


[5]   A dispositional hearing was held on August 28, 2014. The probation

      department recommended that, based on the results of his diagnostic

      evaluation, B.A.T. be placed at the YOC. The Court Appointed Special

      Advocate made this same recommendation regarding placement in her report.

      B.A.T. contested these recommendations for placement and argued that the

      recommended services were available on an outpatient basis. In response,

      B.A.T.’s probation officer testified as follows:

              My concern is that grandmother doesn’t feel safe with him there
              and she has asked and wants [B.A.T.] to receive inpatient
              treatment. She does not feel that outpatient treatment is going to
              be intensive enough for him. I know that [B.A.T.] tends to
              minimize a lot of what’s been going on here – that he was joking
              and things like that. I don’t think [B.A.T.] understands the
              intensity of what he has done here that this is not just a joke. He
              needs the intensive treatment. I believe that what the DOC
              recommendation recommends, he won’t get that kind of
              intensive treatment on an outpatient basis.




      Court of Appeals of Indiana | Memorandum Decision 33A04-1506-JV-684 | February 9, 2016   Page 3 of 9
      Id. at 28. The juvenile court noted that this was not B.A.T.’s first contact with

      the juvenile court system and that it had previously addressed custodial issues

      and family matters with B.A.T. The juvenile court found that it was in B.A.T.’s

      best interest to be placed at the YOC.


[6]   At a review hearing on November 20, 2014, it appeared that B.A.T. was

      making progress. He was receiving community passes twice a week and was

      being granted a home pass for the Thanksgiving holiday. At the next review

      hearing on January 15, 2015, the court was informed that B.A.T.’s recent

      overnight visit with his grandmother on or about December 20, 2014, was

      problematic. During that visit, B.A.T. intimidated his grandmother into letting

      him drive her car even though he does not have a driver’s license or a permit.

      B.A.T.’s grandmother also reported that he made an unauthorized purchase

      using her credit card. While at his grandmother’s home, B.A.T. became

      extremely intoxicated and failed a drug test for benzodiazepines, opiates, and

      marijuana. As a result of his behavior, B.A.T.’s home passes were suspended.

      The trial court ordered that B.A.T. remain in placement at the YOC.


[7]   At the April 16, 2015 review hearing, additional problems with B.A.T.’s

      behavior were noted. B.A.T. had been involved in an incident with another

      YOC resident and was placed in seclusion due to his “aggressive behavior.”

      Appellant’s Appendix at 36. On March 5, 2015, B.A.T. admitted that he had

      ingested another resident’s Adderall. Later in March, B.A.T. had been given a

      two-hour, off-ground pass with his grandmother. Grandmother reported that

      B.A.T. made demands of her, asked for cigarettes, and told her “he was grown

      Court of Appeals of Indiana | Memorandum Decision 33A04-1506-JV-684 | February 9, 2016   Page 4 of 9
      up and he will do whatever he wants to do.” Id. at 37. As a result, B.A.T.’s

      passes were again suspended. The juvenile court noted that B.A.T.’s eight-

      month placement at the YOC was one of the juvenile court’s longest

      placements and that B.A.T. was not progressing. The court warned B.A.T., “if

      you can’t make it at the YOC then you are going to go to the [DOC].”

      Transcript at 65. The juvenile court gave B.A.T. forty-five days at the YOC to

      demonstrate he could be trusted with trial home visits. A review hearing was

      set for June 11, 2015.


[8]   On May 15, 2015, the probation department filed a verified petition for

      emergency change of residence and modification of the dispositional decree. A

      hearing on the petition was held on May 18, 2015. During the hearing, the

      court was informed that B.A.T.’s behavior had deteriorated and he was in

      complete noncompliance. Examples of his behavior were presented to the

      court. Specifically, on May 4, 2015, B.A.T. yelled at YOC staff who were

      conducting a routine search and then he balled up his fists and advanced on

      staff in an aggressive manner. Around this same timeframe, B.A.T. was

      involved in several other incidents during which he refused to do as he was

      instructed, claimed gang affiliation, and intimidated and verbally threatened

      staff and other residents.


[9]   On May 12, 2015, B.A.T. refused to attend school and ran around telling YOC

      staff that he would not do “anything major” but that he would not “follow the

      rules.” Id. at 73. He further explained to the staff that “he had to do something

      really big before anything would happen to him.” Id. It was alleged in the

      Court of Appeals of Indiana | Memorandum Decision 33A04-1506-JV-684 | February 9, 2016   Page 5 of 9
       petition that “safety ha[d] become a big issue and YOC was struggling to keep

       control as he continues to incite other residents to participate in gang related

       activity.” Appellant’s Appendix at 46. The YOC did not want B.A.T. returned to

       the facility. The juvenile court found that B.A.T. had violated the terms and

       conditions of his placement, noted the emergency nature of the removal, and

       then ordered B.A.T. placed in the secure section of the Delaware County

       Juvenile Detention Center.


[10]   The juvenile court held a modification hearing on May 21, 2015. B.A.T.

       admitted to violating the terms and conditions of his placement. B.A.T.’s

       therapist at the YOC testified that B.A.T. had “tried to fool the system, just do

       what [he] need[s] to do and get out of here without making any changes and

       going right back to the same old behavior.” Transcript at 86. She also testified

       that she had done all she could for B.A.T., but he did not take sessions seriously

       as “[t]his is all a joke to him.” Id. B.A.T.’s cottage manager testified that the

       YOC was not an appropriate place for B.A.T. and he also stated his belief that

       B.A.T. was not taking his placement seriously. B.A.T.’s behavior was

       disruptive and a danger to the other residents at the YOC.


[11]   In its disposition, the court was sympathetic to the issues facing B.A.T., but

       noted his escalating noncompliance and delinquent behaviors during his

       placement at the YOC. The court rejected B.A.T.’s proposal for a ninety-day

       secure placement in the juvenile detention center because such placement

       would not provide B.A.T. with educational programming, services, or the

       ability to rehabilitate that was available through the DOC. The juvenile court

       Court of Appeals of Indiana | Memorandum Decision 33A04-1506-JV-684 | February 9, 2016   Page 6 of 9
       therefore entered a modified dispositional order making B.A.T. a ward of the

       DOC. B.A.T. now appeals.


                                           Discussion & Decision


[12]   B.A.T. argues that the trial court abused its discretion in ordering his placement

       in the DOC when there was a less restrictive disposition available. Specifically,

       B.A.T. contends that the court should have accepted his proposal that he serve

       ninety days of secure detention “where he could have continued to receive

       treatment as opposed to punishment.” Appellant’s Brief at 6.


[13]   Dispositional decrees where a juvenile is adjudicated a delinquent are intended

       to promote rehabilitation. R.J.G. v. State, 902 N.E.2d 804, 806 (Ind. 2009).

       This is in keeping with the legislative policy that juveniles are to be “treated as

       persons in need of care, protection, treatment, and rehabilitation.” Id. The goal

       in the juvenile justice system is to rehabilitate juveniles so that they do not

       become adult criminals. R.H. v. State, 937 N.E.2d 386, 388 (Ind. Ct. App.

       2010). Thus, the juvenile court is provided with a myriad of dispositional

       alternatives to permit the court to find the disposition that best fits the unique

       and varying circumstances of each child’s problems. Id. Because of the need to

       tailor dispositions for each individual child, the juvenile court is accorded great

       latitude and flexibility in its choice of specific dispositions for a juvenile

       adjudicated delinquent. M.T. v. State, 928 N.E.2d 266, 268 (Ind. Ct. App.

       2010), trans. denied.




       Court of Appeals of Indiana | Memorandum Decision 33A04-1506-JV-684 | February 9, 2016   Page 7 of 9
[14]   To this end, the choice of the specific disposition of a juvenile adjudicated a

       delinquent child is a matter within the sound discretion of the juvenile court

       and will be reversed only if there has been an abuse of that discretion. J.S. v.

       State, 881 N.E.2d 26, 28 (Ind. Ct. App. 2008). The juvenile court’s discretion is

       subject to the statutory considerations of the welfare of the child, the safety of

       the community, and the policy of favoring the least harsh disposition. Id.; see

       also I.C. § 31-37-18-6. An abuse of discretion occurs when the juvenile court’s

       action is clearly erroneous and against the logic and effect of the facts and

       circumstances before the court or the reasonable, probable, and actual

       inferences that can be drawn therefrom. J.S., 881 N.E.2d at 28.


[15]   In arguing that a less restrictive placement was appropriate, B.A.T. notes the

       few instances where service providers and even the court recognized that he had

       made some progress toward his rehabilitation goals. B.A.T. ignores the vast

       majority of the record wherein his destructive behaviors all but tied the court’s

       hands with regard to his placement. B.A.T. has been placed in the YOC for

       nine months and has refused to participate in multiple opportunities to engage

       in rehabilitation. B.A.T. continued to threaten and intimidate staff and other

       residents, was often aggressive toward others, made gang signs, and refused to

       follow instructions of staff because he believed he did not have to follow the

       rules. He even flaunted his disobedience to staff saying he would continue to be

       disruptive and misbehave and there was nothing they could do to stop him.


[16]   Each time B.A.T. was given some freedom for progress he had seemingly

       made, he quickly resorted back to his destructive behaviors. According to

       Court of Appeals of Indiana | Memorandum Decision 33A04-1506-JV-684 | February 9, 2016   Page 8 of 9
       B.A.T.’s therapist, he was manipulating the system and did not take his

       placement seriously. B.A.T.’s grandmother does not feel safe around B.A.T.

       and would not take custody of him. B.A.T. was placed in the YOC with

       intensive therapy. Because of B.A.T.’s disruptive behavior, the YOC will not

       accept him back into the facility. B.A.T.’s claim that he now has the ability to

       live with his grandmother after he completes a ninety-day secure placement,

       that he will comply with probation, and that he will attend therapy is not

       supported by the record. The juvenile court afforded B.A.T. numerous

       opportunities and even warned him that continued noncompliance would result

       in his placement in the DOC. Based on the record before us, we cannot say the

       juvenile court abused its discretion when it placed B.A.T. in the DOC. Given

       his history, his aggressive and destructive behaviors, and his complete disregard

       for authority, the juvenile court was left with no other alternative.


[17]   Judgment affirmed.


[18]   Robb, J., and Barnes, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 33A04-1506-JV-684 | February 9, 2016   Page 9 of 9